UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 09-2056


BRIAN CHARLES VAETH,

                Plaintiff - Appellant,

          v.

BOARD OF TRUSTEES, FIRE & POLICE EMPLOYEES RETIREMENT
SYSTEMS OF BALTIMORE CITY; WILLIAM J. GOODWIN, JR., Chief of
Baltimore City Fire Department; MAYOR & CITY COUNCIL OF
BALTIMORE CITY; FREDERICK MCGRATH, Hearing Examiner, Panel
of Hearing Examiners for the Fire & Police Employees
Retirement Systems of Baltimore City,

                Defendants – Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Richard D. Bennett, District Judge.
(1:08-cv-00708-RDB)


Submitted:   November 9, 2010             Decided:   November 23, 2010


Before WILKINSON, AGEE, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Brian Charles Vaeth, Appellant Pro Se.         William Rowe Phelan,
Jr.,   Sabrina  Willis,   BALTIMORE CITY       DEPARTMENT  OF  LAW,
Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Brian Charles Vaeth appeals the district court’s order

granting judgment to Defendants in this action raising various

federal and state claims in connection with his termination from

employment.       We have reviewed the record and find no reversible

error.     Accordingly, we affirm for the reasons stated by the

district       court.    Vaeth   v.    Bd.     of    Trustees,   Fire       &    Police

Employees       Retirement     Sys.,     No.     1:08-cv-00708-RDB          (D.       Md.

Aug. 11,    2009).      We    dispense    with      oral   argument    because        the

facts    and    legal   contentions      are   adequately     presented          in   the

materials      before   the    court   and     argument     would     not       aid   the

decisional process.

                                                                            AFFIRMED




                                          2